Case 1:13-cr-00032-SPW Document 76 Filed 07/07/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 13-32-BLG-SPW
Plaintiff,

VS. ORDER

THEO SUMMERS BUFFALO
BULLTAIL,

Defendant.

 

 

On May 27, 2020, Defendant Bulltail moved the Court to set a hearing on a
pending (but sealed) petition to revoke his supervised release. See Mot. for Hr’g
(Doc. 73). The Court ordered the United States to clarify Bulltail’s situation and
indicate when it might proceed. See Order (Doc. 74).

In response, the United States reports that it is not aware of any pending
detainer, revocation petition, or warrant but is willing to coordinate with the
Probation Office to resolve the petition. See Resp. to Order (Doc. 75). The Court

appreciates the clarification.

Accordingly, IT IS ORDERED:

1. The clerk shall UNSEAL the pending petition and warrant (Docs. 69, 70)
Case 1:13-cr-00032-SPW Document 76 Filed 07/07/20 Page 2 of 2

as Bulltail is in custody.

2. The United States shall take the appropriate steps to resolve the petition.

efor
DATED this _/_ day of July, 2020.

f
‘3 ;

jj )
ff a f
4) Poy Lo flog

ee f
SLA COLE Pte

~ Susan P. Watters
United States District Court
